DETAILED ACTION
                                                    Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.  Claims 9 and 10 are objected to because of the following informalities.

a. Claim 9 should be replaced as follows, “ An optical modulator, comprising: a first optical waveguide; a second optical waveguide; a first diode arranged on the first optical waveguide that is controlled by a first pair of diode drivers; a second diode arranged on the second optical waveguide that is controlled by a second pair of diode drivers; and a domain splitter configured to generate separate voltage domains for each of the [diodes] diode drivers of the first pair and the second pair”. Appropriate correction is required to make the claim clearer. 
b. Claim 10 should be replaced as follows, “The optical modulator of claim 9, further comprising: a third diode arranged on the first optical waveguide that is controlled by a third pair of diode drivers; a fourth diode arranged on the second optical waveguide that is controlled by a fourth pair of diode drivers; and a domain splitter configured to generate separate voltage domains for each of the [diodes] diode drivers of the third pair and the fourth pair”. Appropriate correction is required to make the claim clearer. 
Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-9, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-20 of U.S. Patent No.10, 128,957. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons below.





Claim 1 of 16/926452
Claim 1 of 10128957
A method comprising:  
A method for optical communication, the method comprising:

See a note below
in an optical modulator integrated in a silicon photonics chip: receiving one or more electrical signals;
communicating first electrical signals to domain splitters along waveguides of an optical modulator;
communicating the one or more electrical signals to domain splitters along a length of waveguides of the optical modulator utilizing one or more delay lines;
generating second electrical signals in at least two voltage domains via the domain splitters;
generating electrical signals in at least two voltage domains utilizing the domain splitters;
driving diodes with the second electrical signals generated in the at least two voltage domains to modulated optical signals in the waveguides; and
modulating received optical signals in the waveguides of the optical modulator by driving diodes with the electrical signals generated in the at least two voltage domains; and

See a note below 
generating a modulated output signal through interference of the modulated received optical signal in the waveguides of the optical modulator.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 

Claim 2 of 16/926452
Claim 2, 3 of 10128957
The method according to claim 1, further comprising: delaying the first electrical signals along the waveguides via delay elements corresponding to each of the domain splitters.
The method according to claim 1, wherein the one or more delay lines comprises one delay element per domain splitter.
wherein the one or more delay lines comprise a delay element per domain splitter for each of a first subset of the domain splitters and more than one delay element per domain splitter for a second subset of the domain splitters.




Claim 3 of 16/926452
Claim 4 of 10128957
The method according to claim 3, wherein the optical modulator includes a first input coupled to a first domain splitter of the domain splitters with a first voltage domain and a second input coupled to a second domain splitter of the domain splitters associated with a second voltage domain.
The method according to claim 3, wherein the optical modulator comprises a first input coupled to the first subset of the domain splitters and a second input coupled to the second subset of the domain splitters.



Claim 4 of 16/926452
Claim 5 of 10128957
The method according to claim 1 further, comprising generating a 4-level pulse amplitude modulated (PAM-4) output signal via the first electrical signals.
The method according to claim 4, comprising generating a 4-level pulse amplitude modulated (PAM-4) output signal using electrical signals coupled to the first input and the second input.



Claim 5 of 16/926452
Claim 6 of 10128957
The method of claim 1, wherein the second electrical signals are generated via the domain splitters according to a differential input signal received by each of the domain splitters. 
The method according to claim 1, wherein each of the domain splitters receives a differential input signal for generating the electrical signals in the at least two voltage domains.




Claim 6 of 16/926452
Claim 7 of 10128957
The method of claim 1, comprising: generating the optical signals via a continuous wave (CW) laser.
The method according to claim 1, comprising generating the received optical signals in the waveguides of the optical modulator using a continuous wave (CW) laser signal.




Claim 7 of 16/926452
Claim 8 of 10128957
The method of claim 1, wherein the optical modulator is a Mach-Zehnder Interferometer.
The method according to claim 1, wherein the optical modulator comprises a Mach-Zehnder Interferometer modulator.



Claim 8 of 16/926452
Claim 9 of 10128957
The method of claim 1, wherein each of the diodes is driven by two drivers that each have inputs coupled to one of the domain splitters. 
The method according to claim 1, comprising driving each of the diodes utilizing two drivers with inputs coupled to one of the domain splitters.



Claim 9 of 16/926452
Claim 20 of 10128957
An optical modulator comprising: 
A system for communication, the system comprising: an optical modulator integrate in a silicon photonics chip, the optical modulator comprising:
a first optical waveguide; a second optical waveguide;
a pair of optical waveguides;
A first diode arranged on the first optical waveguide that is controlled by a first pair of diode drivers; a second diode arranged on the second optical waveguide that is controlled by a second pair of diode drivers; and a domain splitter configured to generate separate voltage domains for each of the diode drivers of the first pair and the second pair. 
 a diode arranged in each optical waveguide, a pair of diode drivers for each diode, and a domain splitter that is operable to generate separate voltage domains for the pair of diode drivers.


It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. However it has been held that the omission of integration in a silicon photonics chip in claim 9 of 16/926452 and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA) and the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim 13 of 16/926452
Claim 11 of 10128957
A system comprising: 
A system for communication, the system comprising:
waveguides; and an optical modulator configured to:
See a note below 
an optical modulator integrated in a silicon photonics chip, the optical modulator being operable to:
See a note below 
receive one or more electrical signals;
communicate first electrical signals to domain splitters along the waveguides;

communicate the one or more electrical signals to domain splitters along a length of waveguides of the optical modulator utilizing one or more delay lines;
generate second electrical signals in at least two voltage domains via the domain splitters; and
generate electrical signals in at least two voltage domains utilizing the domain splitters;
drive diodes with the second electrical signals generated in the at least two voltage domains to modulated optical signals in the waveguides.
modulate received optical signals in the waveguides of the optical modulator by driving diodes with the electrical signals generated in the at least two voltage domains; and

See note below 
generate a modulated output signal through interference of the modulated received optical signal in the waveguides of the optical modulator.


It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. However it has been held that the omission of integration in a 

Claim 14 of 16/926452
Claim 12,13 of 10128957
The system according to claim 11, further comprising: delay elements corresponding to each of the domain splitter on the waveguides.
The system according to claim 11, wherein the one or more delay lines comprise one delay element per domain splitter.
wherein the one or more delay lines comprise a delay element per domain splitter for each of a first subset of the domain splitters and more than one delay element per domain splitter for a second subset of the domain splitters.


Claim 15 of 16/926752
Claim 14 of 10128957
The system according of 13, wherein the optical modulator includes a first input coupled to a first domain splitter of the domain splitter associated with a first voltage domain and a second input coupled to a second domain splitter of the domain splitters associated with a second voltage domain.
The system according to claim 13, wherein the optical modulator comprises a first input coupled to the first subset of the domain splitters and a second input coupled to the second subset of the domain splitters. 


Claim 16 of 16/926452
Claim 15 of 10128957
The system of claim 13, further configured to: generate a 4-level pulse amplitude modulated (PAM-4) output signal via the first electrical signals. 
The system according to claim 14, wherein the optical modulator is operable to generate a 4-level pulse amplitude modulated (PAM-4) output signal using electrical signals coupled to the first input and the second input.


Claim 17 of 16/926452
Claim 16 of 10128957
The system of claim 13, wherein the second electrical signals are generated via the domain splitters according to a differential input signal received by each of the domain splitter.
The system according to claim 11, wherein each of the domain splitters receives a differential input signal for generating the electrical signals in the at least two voltage domains.


Claim 18 of 16/926752
Claim 17 of 10128957
The system of claim 13, further comprising: a continuous wave (CW) laser that generated the optical signals modulated by the diodes. 
The system according to claim 11, wherein the optical modulator is operable to receive the optical signals in the waveguides of the optical modulator from a continuous wave (CW) laser signal.



Claim 19 of 16/926752
Claim 18 of 10128957
The system of claim 13, wherein the optical modulator is a Mach-Zehnder Interferometer. 
The system according to claim 11, wherein the optical modulator comprises a Mach-Zehnder Interferometer modulator.




Claim 20 of 16/926752
Claim 19 of 10128957
The system of claim 13, wherein each of the diodes is driven by two drivers that each have inputs input couple to one of the domain splitters. 
The system according to claim 11, wherein the optical modulator is operable to drive each of the diodes utilizing two drivers with inputs coupled to one of the domain splitters.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.


1. Ormond et al. (US 4107618) discloses a single input signal applied to the amplifiers such that input signal adds or subtracts from the amplified reference voltage and appears as two independent signals out of phase with each other, see figure 1.


    PNG
    media_image1.png
    478
    566
    media_image1.png
    Greyscale


2. Hamano et al. (US 5074631) discloses an optical modulator receiving electrical signals through a single driving unit and output a modulated output signal, see figure 9.


    PNG
    media_image2.png
    428
    646
    media_image2.png
    Greyscale


3. Bell et al. (US 6970152) discloses an amplifier where the voltage range for the upper and lower amplifier is divided into half (Vdd to Vcom and Vcom to Vss), see figure 2. 


    PNG
    media_image3.png
    614
    732
    media_image3.png
    Greyscale


d. Analui et al (A Fully integrated 20-Gb/s Optoelectronic Transceiver Implemented in a Standard 0.13μm CMOS SOI technology – 2006 attached) discloses modulator driver circuit consisting of three stage differential pre driver operating from 1.5V supply followed by a 50Ω output stage, see figure 9.


    PNG
    media_image4.png
    524
    1060
    media_image4.png
    Greyscale







e. Qi et al (Co-design and Demonstration of 25-Gb/s Silicon-photonic Mach-Zehnder Modulator with a CMOS-based high-swing driver – 2016 attached) discloses driving schemes of MZM transmitters using a single ended drive, differential drive, differential drive with shared bias and dual differential drive, see figures 2a, 2b, 2c and 2d.


    PNG
    media_image4.png
    524
    1060
    media_image4.png
    Greyscale



f. Patel et al (Frequency response of dual drive silicon photonics modulators with coupling between electrodes- 2018 attached) discloses series push pull modulator and dual drive modulator, see figure 1a, 1b.


    PNG
    media_image5.png
    154
    901
    media_image5.png
    Greyscale









    PNG
    media_image6.png
    488
    582
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636